Citation Nr: 1516762	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-37 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's March 2015 Appellate Brief addresses the issues of service connection for infectious gonococcal urethritis, human immunosuppressive virus, and a bladder condition.  However, these issues were decided in a March 2012 Rating Decision by the RO, and the Veteran never filed a Notice of Disagreement with this decision.  Therefore, these issues are not on appeal before the Board.


FINDING OF FACT

The Veteran had one period of service during peacetime for more than 90 days, and he is not in receipt of service-connected compensation benefits for any disability.


CONCLUSION OF LAW

The criteria for legal eligibility to nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) and implementing regulation ((38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014)) impose obligations on VA in terms of its duty to notify and assist claimants.  Because the law, and not the evidence, is dispositive in this case, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


The Veteran seeks nonservice-connected disability pension.  Essentially, he argues that he has met the basic requirements for eligibility to the benefit or in the alternative that he should be given special consideration. 

Nonservice-connected pension benefits are generally available for qualifying Veterans of a period of war.  See 38 U.S.C.A. § 1521(a) (West 2014).  While the qualification for such a benefit depends also on age, nonservice-connected disability status, and income, without first meeting the threshold service requirements, there can be no eligibility to nonservice-connected pension.  Those service requirements are as follows: if the Veteran served for 90 days or more during a period of war; if the Veteran served during a period of war and was discharged from service due to a service-connected disability; if the Veteran served for a period of 90 consecutive days which began or ended during a period of war; or if the Veteran served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j) (West 2014).

The Veteran's DD-214 shows that the Veteran served in the United States Marine Corps from June 1976 to May 1979.  During his Decision Review Officer hearing in November 2010, the Veteran confirmed that these were his dates of service.  The Vietnam era ended on May 7, 1975, and the next period of war did not begin until August 2, 1990.  38 C.F.R. § 3.2.  The Veteran does not have a service-connected disability, and thus was not discharged from service for such a disability.  The Veteran does not have the requisite service to be eligible for nonservice-connected pension. 

The claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).






ORDER

Entitlement to nonservice-connected disability pension is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


